666 S.E.2d 486 (2008)
PVC, INC., a Corporation, Plaintiff
v.
McKIM & CREED, P.A., f/k/a McKim & Creed Engineers, P.A., a Corporation; and S & ME, Inc., a Corporation, Defendants
S & ME, Inc., Defendant and Third-Party Plaintiff
v.
Cable Concrete Structures, Inc. d/b/a PTI; and Rebarco, Inc., Third-Party Defendants.
No. 142P08.
Supreme Court of North Carolina.
August 26, 2008.
Robert White Johnson, Anna J. Averitt, Wilmington, for S & ME.
William W. Pollock, Raleigh, for Cable Concrete Structures.

ORDER
Upon consideration of the petition filed on the 3rd day of April 2008 by Third-Party Plaintiff (S & ME) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."